Citation Nr: 1823758	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-21 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus from August 18, 2011, to February 1, 2014.  

2.  Whether the severance of bilateral pes planus was proper. 

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), insomnia, depression, mood swings, mood disorder, adjustment disorder, and panic with agoraphobia.  

4.  Entitlement to service connection for chronic somatic pain (joint pain).  

5.  Entitlement to service connection for a skin disability.

6.  Entitlement to service connection for leishmania parasites (leishmaniasis).  

7.  Entitlement to service connection for chronic fatigue syndrome.

8.  Entitlement to service connection for a gastrointestinal disability, including irritable bowel syndrome (IBS).

9.  Entitlement to service connection for dizziness.

10.  Entitlement to service connection for peripheral neuropathy.

11.  Entitlement to service connection for muscle pain.  

12.  Entitlement to service connection for hair loss.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from October 1989 to June 1993.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) issued in January 2013 and November 2013.  

In the rating decision dated in January 2013, the RO granted service connection for bilateral pes planus and assigned a 10 percent disability rating, effective August 18, 2011, and denied service connection for PTSD, depression, mood swings, chronic somatic pain, skin rash, leishmania parasites, chronic fatigue syndrome, IBS, dizziness, peripheral neuropathy, muscle pain, and hair loss.  

In rating decisions dated in May and September 2013, the RO proposed to sever service connection for pes planus, bilaterally.  In the November 2013 rating decision, the RO severed service connection for bilateral pes planus, effective February 1, 2014.  

The Veteran filed a claim for service connection for PTSD, mood disorder, mood swings, and insomnia.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (stating that what constitutes a claim cannot be limited by a lay veteran's assertion of his condition, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  

A psychiatric claim "must [] be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See id. at 5 (emphasis added).  During the development of the claim, the Veteran was diagnosed with adjustment disorder and panic with agoraphobia.  Therefore, the Board construes the Veteran's original claim of service connection for PTSD, insomnia, mood swings, and mood disorder, as encompassing entitlement to service connection for any psychiatric disability.  Thus, pursuant to Clemons, the issue on the title page has been added/modified accordingly.

The Board notes that the issues of entitlement to service connection for bilateral tinnitus, bilateral knee disability, left shoulder disability, drug abuse, bilateral hip disability, lower back disability, and bilateral ankle disability and entitlement to individual unemployability and non-service-connected disability are currently pending and will be subject of a later Board decision.  

The issues of entitlement to service connection for an acquired psychiatric disability, chronic somatic pain, skin rash, chronic fatigue syndrome, gastrointestinal disability, dizziness, muscle pain, and hair loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2013 rating decision, the RO granted service connection for bilateral pes planus and assigned a 10 percent disability rating, effective August 18, 2011.  

2.  In a November 2013 rating decision rating decision, after giving the Veteran proper notice, the RO severed service connection for bilateral pes planus, effective February 1, 2014. 

3.  The award of service connection for bilateral pes planus was clearly and unmistakably erroneous.  

4.  From August 18, 2011 to January 31, 2014, bilateral pes planus has not been manifested by objective evidence of marked deformity, indication of swelling on use, characteristic callosities.  

5.  The evidence of record does not demonstrate that the Veteran had a disability related to leishmania parasites or leishmaniasis at any time since the filing of the claim.  

6.  The evidence of record does not demonstrate that the Veteran had peripheral neuropathy at any time since the filing of this claim.  



CONCLUSIONS OF LAW

1.  The severance of service connection for bilateral pes planus was proper.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.105 (2017).  

2.  From August 18, 2011 to January 31, 2014, the criteria for an initial rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5276 (2017).  

3.  The criteria for service connection for leishmania parasites or leishmaniasis have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. § 3.303.

4.  The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  

With regard to the issue of entitlement to service connection for leishmania parasites and peripheral neuropathy, VA provided notification letters dated in February 2011 and October 2012.  No further notice is required regarding the downstream issue of entitlement to an initial higher rating for bilateral pes planus as it stems from the grant of service connection and no prejudice has been alleged.  

As for the propriety of the severance action undertaken by the RO, the RO followed the procedures outlined in 38 C.F.R. § 3.105, which included notice requirements specifically relating to reductions of compensations of awards.  In this regard, rating decisions proposing to sever the issue of service connection for bilateral pes planus were issued in May 2013 and September 2013.  The Veteran was notified of these rating decisions in a letter dated in September 2013 and provided 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d) (2017); see Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records and all post-treatment service records have been associated with the claims file.  The Veteran has not identified any additional records that should be retrieved.  Accordingly, VA's duty to assist the Veteran in locating additional records has been satisfied.  

No VA examination was requested in relation to the issues of service connection for peripheral neuropathy and leishmania parasites. In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and 
(4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 
The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The Board finds that there is no reasonable possibility that a VA examination would aid in substantiating the claims of service connection for peripheral neuropathy and leishmania parasites.  See 38 U.S.C. § 5103A.  As discussed in detail below, the weight of the evidence is against a finding that the Veteran has a current disability or persistent or recurrent symptoms of a disability of peripheral neuropathy and/or leishmania parasites.  Therefore, VA has no duty to provide a VA examination with regard to these issues.  

As such, the Board will proceed to the merits.

I.  Severance of Service Connection

An award of service connection will be severed only where evidence establishes that such was clearly and unmistakably erroneous (the burden of proof being upon the Government).  38 C.F.R. § 3.105(d). 

With respect to the substantive requirements to sever a grant of service connection, VA must demonstrate that the grant was clearly and unmistakably erroneous.  The same standards apply as those used in a determination of clear and unmistakable error in a final decision under section 3.105(a).  Unlike section 3.105(a), however, section 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 478-79 (1997). 

To determine whether clear and unmistakable error was present in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).

Service connection is warranted when the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  
As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C. § 1111 (2012).  

A pre-existing injury or disease is considered aggravated by military service where there is an increase in disability during service, absent a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(a) (2017).  

For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2017).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.304; 3.306(b) (2017).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).

The Veteran's entrance examination dated in September 1989 noted his diagnosis of mild pes planus, asymptomatic.  Accordingly, the Board finds that the presumption of soundness does not attach in this case.  Rather, the presumption of aggravation is for application.  38 U.S.C. §§ 1111, 1137 (2012); 38 C.F.R. § 3.304(b).   

The Veteran's entrance examination dated in September 1989 noted pes planus, mild, asymptomatic.  The separation examination dated in April 1993 indicated that the Veteran had mild supple pes planus at that time.  

A VA examination was performed in January 2013.  The examiner concluded that the Veteran's bilateral pes planus, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner reasoned that there was no complaint of foot pain on his self-report of medical conditions dated in 1989 when he entered the military and there was no complaint of foot pain on his exit examination dated in April 1993.  Therefore, the Veteran's pre-existing pes planus was not aggravated beyond its normal progression by his military service.  

After a review of the evidence, the Board finds that severance of service connection for bilateral pes planus was proper.  As noted above, the Veteran's entrance examination reveals that he presented with abnormal feet and had a diagnosis of mild pes planus.  Accordingly, the Board finds that the Veteran's bilateral pes planus pre-existed service at a mild level of severity.  At the time of the separation examination, the Veteran exhibited abnormal feet and he was assessed with mild supple pes planus.  Accordingly, these pieces of competent medical evidence do not reflect that the Veteran's mild bilateral pes planus increased in severity during his active duty service.  In additional to this competent medical evidence, the January 2013 examiner indicated that the Veteran did not self-report foot pain during the entrance or separation examination.  Accordingly, the Board finds that the weight of the competent medical evidence clearly and unmistakably shows that his pre-existing pes planus was not aggravated beyond its normal progression.  As such, the award of service connection for bilateral pes planus was clearly and unmistakably erroneous given that it is undebatable that the VA regulations were erroneously applied when granting service connection in the January 2013 rating decision.  

The Board has considered the Veteran's July 2013 competent and credible statement indicating that his bilateral feet condition worsened during service.  However, given that the Veteran's bilateral pes planus was noted as mild during both his clinical entrance and separation examinations, the Board finds that this competent medical evidence, gathered at the beginning and end of his active service, greatly outweighs the Veteran's statements that his bilateral pes planus increased in severity during his active duty service.  Thus, severance of service connection for bilateral pes planus was proper.  

II.  Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

In the case of an initial increased rating claim, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

If there is a question as to which two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).    

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, a 10 percent disability rating is assigned for pes planus (flat foot acquired), regardless of whether the condition is unilateral or bilateral, where there is evidence of moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendon achilles, pain on manipulation and use of the feet.  A 20 percent disability rating for unilateral pes planus or a 30 percent disability rating for bilateral pes planus is assigned where there is a severe condition with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, characteristic callosities.  A 30 percent disability rating for unilateral pes planus or a 50 percent disability rating for bilateral pes planus requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, severe spasm of the tendon achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a , Diagnostic Code 5276.

Pursuant to Diagnostic Code 5276, a 10 percent rating is in effect for the period of August 18, 2011, to February 1, 2014.  As discussed above, service connection was severed, effective February 1, 2014.  

The Board has determined that a disability rating in excess of 10 percent is not warranted.  The January 2013 examiner indicated that the Veteran had pain on the use of feet, pain on manipulation of feet, and pain accentuated on manipulation.  There was no indication of swelling on use and no calluses.  His symptoms were relieved by arch supports.  He exhibited extreme tenderness of plantar surface and tenderness improved by orthopedic shoes and decreased longitudinal arch height on weight bearing.  There was no objective marked deformity of the foot, no marked pronation of the foot, and the weight-bearing line did not fall over or medial to the great toe.  There was no lower extremity deformity other than pes planus, he did not have inward bowing of the achilles tendon, and there was no marked inward displacement or severe spasm of the achilles tendon on manipulation.  He had no scars.  

The Veteran's treatment notes throughout the pertinent time period reveal that he has complained of pain associated with his pes planus.  In June 2013, he reported that he did not have his prosthetic insoles and was referred to prosthetics.  In July 2013, he indicated that the insoles were not very helpful.  In June 2016, it was noted that he was issued custom insoles in 2013 but due to being homeless most of his belongings were gone.  
 
Based on the January 2013 VA examination and the Veteran's treatment records, the Board finds that a rating in excess of 10 percent is not warranted.  The Board acknowledges that the Veteran's bilateral pes planus is manifested by pain on manipulation and use accentuated.  However, his bilateral pes planus is not manifested by objective evidence of marked deformity (pronation, abduction), swelling on use, or characteristic callosities to warrant a 30 percent disability pursuant to diagnostic code 5276.  

Furthermore, although his bilateral pes planus exhibited extreme tenderness of plantar surfaces of the feet, it was noted that it was improved with orthopedic shoes.  In addition, the evidence of record does not reveal that his feet have been manifested by marked pronation, marked inward displacement, severe spasm of the tendon achilles on manipulation, not improved by orthopedic shoes or appliances.  The Board acknowledges the Veteran's statements indicating that his custom insoles were not very helpful.  However, in June 2013 he indicated that he did not have his insoles, new insoles were ordered, and in June 2016 he admitted that most of his belongings were gone.  Thus, the VA examination in January 2013 is more probative of the issue of whether the Veteran's orthopedic shoes showed improvement of his bilateral pes planus.  Accordingly, a 50 percent disability rating is not warranted pursuant to diagnostic code 5276.  

The Board has also considered whether the Veteran's disability would warrant a higher disability rating under other diagnostic codes pertaining to the foot but finds that the criteria pertaining to bilateral weak foot, claw feet (pes cavus), metatarsalgia, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries under Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 5283, 5284, respectively, are either not applicable or would not provide a higher rating.  Furthermore, separate 10 percent ratings are not warranted under Diagnostic Code 5280 as it is not shown that he has undergone operation of hallux valgus with resection of metatarsal head.  In addition, pes cavus and bilateral weak foot have not been diagnosed.  The Court held that, "as a matter of law, DC 5284 does not apply to the eight [other] foot conditions specifically listed in § 4.71a," and so listed conditions could not be rated by analogy under that DC.  Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).  As the Veteran's bilateral flatfoot is a listed condition, DC 5284 is not for application here.

Ultimately, the weight of the evidence is against increased disability ratings for his bilateral foot conditions for the period in question.  38 U.S.C. § 5107(b).

III.  Service Connection

As discussed above, service connection is warranted for a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  

Service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

After a review of the evidence, the Board finds that service connection for peripheral neuropathy and leishmania parasites or leishmaniasis is not warranted.  In this regard, the Board has reviewed the Veteran's statements and VA treatment records from July 2004 to July 2016 and there is no indication that the Veteran has been diagnosed with peripheral neuropathy or leishmaniasis.  Furthermore, there is no indication in the file that the Veteran was exposed to leishmania parasites at any point in his lifetime.  Lastly, the Veteran has not described any symptoms attributable to peripheral neuropathy and/or leishmaniasis.  Accordingly, the weight of the evidence is against a finding that the Veteran has a current disability of peripheral neuropathy or leishmaniasis.  

The Board acknowledges that the Veteran filed a claim for leishmania parasites and indicated it was from desert storm.  However, the evidence reveals that the Veteran served in Missouri, Germany, Texas, and Kentucky during his active duty and there has been no allegation that leishmania parasites were located in any of these areas.  

In sum, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claims of service connection for peripheral neuropathy and leishmania parasites (leishmaniasis) must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Severance of service connection for bilateral pes planus was proper; restoration of service connection is not warranted.  

An initial disability rating in excess of 10 percent for bilateral pes planus from August 18, 2011, to February 1, 2014, is denied.  

Service connection for peripheral neuropathy is denied.  

Service connection for leishmania parasites or leishmaniasis is denied.  


REMAND

The Board finds that VA examinations have not been performed for the remaining issues and are warranted for the issues of service connection for an acquired psychiatric disability, chronic somatic pain, skin rash, chronic fatigue syndrome, gastrointestinal disability, dizziness, muscle pain, and hair loss.

With regard to this issue of an acquired psychiatric disability, the Board notes that the Veteran has been diagnosed with depression, adjustment disorder, panic with agoraphobia, and adjustment reaction with anxiety mood.  He asserts his acquired psychiatric disorder is due to military service, including stress of deployment, unknown vaccines, and being one of the first soldier's to give a gun salute for the soldiers killed in the Persian Gulf War.  Given that the Veteran has a current disability that may have had its onset during his period of active service, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his psychiatric disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  

In addition, the Veteran filed a claim for service connection for a skin rash.  Throughout the pertinent time period on appeal, he has been assessed with a rash, dermatofibroma, neurofibroma, and skin dryness/skin lesions.  He asserts his skin disability was incurred in service, including a side effect of the anthrax vaccine.  Furthermore, the Veteran's entrance examination dated in September 1989 noted that his skin was abnormal and assessed him with tinea versicolor.  Accordingly, the Board finds that a VA examination is warranted in order to assess the etiology of the Veteran's skin disability, including whether his pre-existing skin disability was aggravated by service.  

Furthermore, the Veteran has filed a claim for service connection for a gastrointestinal disability, including IBS.  His treatment records reveal complaints of bloating and constipation.  Lastly, the Veteran filed claims for chronic somatic pain (joint pain), chronic fatigue syndrome, dizziness, muscle pain, and hair loss.  His treatment records indicate complaints of pain, chronic lower back pain, and fatigue.  Furthermore, the Veteran is competent to report symptoms and experiences observable by his senses, including pain, fatigue, dizziness, and hair loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  He asserts that his complaints of pain, chronic fatigue syndrome, dizziness, muscle pain, and hair loss, are related to his period of active service, including a side effect of the anthrax vaccine.  Accordingly, the Board finds that a VA examination is warranted to assess the etiology of the Veteran's complaints of pain, fatigue, dizziness, and hair loss and any gastrointestinal disability.  

Lastly, the Veteran's VA treatment records dated in June 2013 indicate that he was diagnosed with depression by Dr. V. in 2003.  These records are not associated with the claims file.  Accordingly, on remand, the RO should ask the Veteran to identify all pertinent treatment related to his pending claims and to sign and return any appropriate releases.  In addition, the Veteran's updated VA treatment records from July 2016 to the present should be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any treatment related to his pending claims of an acquired psychiatric disability, chronic somatic pain, skin rash, chronic fatigue syndrome, gastrointestinal disability, dizziness, muscle pain, and hair loss, including his treatment for depression with Dr. V in 2003.  Forward any appropriate releases to the Veteran and ask for him to sign and return.  Upon receipt of any signed releases, forward to the appropriate medical providers and request the pertinent records.  All requests and responses to obtain records should be associated with the claims file.  

2.  Obtain and associate with the claims file the Veteran's updated VA treatment records from July 2016 to the present.  

3.  After completing #1 and #2, schedule the Veteran for a 
VA examination to determine the nature and etiology of his psychiatric disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner is to identify all psychiatric disorders found on examination and identified during the pendency or soon before the filing of this claim in October 2010, including depression, adjustment disorder, panic with agoraphobia, and adjustment reaction with anxiety mood.  

If PTSD is diagnosed, the examiner states what stressor(s) the diagnosis is based upon.  

For each diagnosed psychiatric disability, the examiner should respond to the following questions: is it at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder had its onset in and/or is otherwise etiologically related to the Veteran's period of active service.  

A comprehensive rationale must be provided for all opinions expressed.  The examiner is to discuss the lay and other evidence of record regarding the onset of the Veteran's psychiatric symptoms.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If an opinion cannot be provided without resort to speculation, the examiner must explain why such an opinion would be speculative.  

4.  After completing #1 and #2, schedule the Veteran for a VA examination to determine the nature and etiology of his skin disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner should identify all skin disorders found on examination and identified during the pendency or soon before the filing of this claim in October 2010, including a rash, dermatofibroma, neurofibroma, and skin dryness/skin lesions.  For each diagnosed skin disability, the examiner should respond to the following questions:

a.  Is there clear and unmistakable (undebatable) evidence that any skin disorder pre-existed the Veteran's entry into active military service?

b.  If the answer to (a) is yes, then is there clear and unmistakable (undebatable) evidence that the pre-existing skin disorder was NOT aggravated (i.e., permanently worsened) during his period of active service?

c.  If the answer to (a) is no, then, for each diagnosed skin disorder, is it at least as likely as not (a 50 percent probability or more) that it had onset in and/or is otherwise etiologically related to his period of active service?

A comprehensive rationale must be provided for all opinions expressed.  The examiner should discuss the skin disorder found on the Veteran's entrance examination (10/2/2014 STR, p. 43) and his assertions that his skin disorder may be due to an anthrax vaccination provided in service.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If an opinion cannot be provided without resort to speculation, the examiner must explain why such an opinion would be speculative.  

5.  After completion of #1 and #2, schedule the Veteran for a VA examination or examinations with appropriate examiner(s) to determine the nature and etiology of any gastrointestinal disability, chronic somatic pain (joint pain), chronic fatigue syndrome, dizziness, muscle pain, and hair loss.  

The examiner is to identify all gastrointestinal disabilities and any disabilities of chronic somatic pain (joint pain), chronic fatigue syndrome, dizziness, muscle pain, and hair loss, that are found on examination and identified during the pendency or soon before the filing of these claims in November 2010 and August 2011.  For each diagnosed disability the examiner should respond to the following questions:

a.  Is it at least as likely as not (a 50 percent probability or more) that any diagnosed disability identified above, including any gastrointestinal disability, chronic somatic pain (joint pain), chronic fatigue syndrome, dizziness, muscle pain, and/or hair loss, had their onset in and/or is otherwise etiologically related to the Veteran's period of active service.  

b.  With regard to the Veteran's complaints of chronic somatic pain (joint pain) and muscle pain, if there is no diagnosed disability, is it at least as likely as not (a 50 percent probability or more) that any pain reaches the level of a functional impairment of earning capacity?  Describe the impairment caused.

A comprehensive rationale must be provided for all opinions expressed.  In doing so, the examiner is to discuss the Veteran's assertions that his gastrointestinal disability, chronic somatic pain (joint pain), chronic fatigue syndrome, dizziness, muscle pain, and/or hair loss may be due to an anthrax vaccination provided in service.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If an opinion cannot be provided without resort to speculation, the examiner must explain why such an opinion would be speculative.   

6.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, then furnish the Veteran and his representative a supplemental statement of the case which addresses all relevant evidence, to include that associated with the claims file since the last supplemental statement of the case.  The Veteran and her representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


